710 S.E.2d 562 (2011)
289 Ga. 252
In the Matter of Elliot Joseph VOGT.
No. S11Y0772.
Supreme Court of Georgia.
May 31, 2011.
Paula J. Frederick, General Counsel State Bar, Jonathan Winslow Hewett, Assistant General Counsel State Bar, for State Bar of Georgia.
PER CURIAM.
This disciplinary matter is before the Court on a Notice of Discipline filed by the Office of General Counsel of the State Bar of Georgia, at the direction of the Investigative Panel of the State Disciplinary Board. The State Bar seeks the disbarment of Elliot Joseph Vogt (State Bar No. 159065), who has been a member of the Bar since 2005. Vogt was personally served, but failed to file a notice of rejection. Therefore, he is in default, has waived his rights to an evidentiary hearing, and is subject to such discipline and further proceedings as may be determined by this Court. See Bar Rule 4-208.1(b).
The facts, as deemed admitted by virtue of Vogt's default, show that a client retained Vogt to represent her in a pending legitimation case involving custody, support and visitation. Vogt invented hearing dates to make the client believe that hearings had been scheduled in her case when no hearings had been set, and in 2009 he provided her with a forged order showing that the trial court had ruled in her favor. When the client learned that Vogt had invented the hearing dates and order, she contacted the State Bar and learned that Vogt had been suspended by order of this Court in connection with another matter. See In the Matter of Vogt, S10Y0702 (Jan. 28, 2010). The client contacted Vogt to discharge him and retrieve her client file, but Vogt never responded or returned her file. After the Investigative Panel issued a Notice of Investigation in connection with the client's grievance, Vogt failed to respond.
Based on these facts, the Investigative Panel found that Vogt violated Rules 1.2, 1.3, 1.4, 1.16(d), 8.4(a)(4) and 9.3 of the Georgia Rules of Professional Conduct found in Bar Rule 4-102(d). The maximum sanction for a violation of Rules 1.2, 1.3 and 8.4(a)(4) is disbarment and the maximum sanction for a violation of Rules 1.4, 1.16(d) and 9.3 is a public reprimand. In aggravation of discipline, we consider Vogt's deceitful conduct and his prior disciplinary record.
Having reviewed the record, we agree with the State Bar that disbarment is the appropriate sanction in this case. Therefore, it is hereby ordered that the name of Elliot Joseph Vogt be removed from the rolls of persons authorized to practice law in the State of Georgia. Vogt is reminded of his duties pursuant to Rule 4-219(c).
Disbarred.
All the Justices concur.